USDC IN/ND case 3:19-cv-00954-RLM-MGG document 5 filed 08/03/20 page 1 of 2


                         UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF INDIANA
                             SOUTH BEND DIVISION

 EDDIE VAUGHANS,

             Petitioner,

                    v.                      CAUSE NO. 3:19-CV-954-RLM-MGG

 WARDEN,

             Respondent.

                              OPINION AND ORDER

      Eddie Vaughans, a prisoner without a lawyer, filed a habeas corpus

petition attempting to challenge his conviction and 45-year sentence by the

Marion Superior Court in 49G20-0303-FA-50900 on August 9, 2005. This is not

the first time he has brought a habeas corpus petition challenging that

conviction. He challenged this same conviction in Vaughans v. Superintendent,

3:15-CV-372 (N.D. Ind. filed Aug. 20, 2015). The court dismissed the petition as

untimely and procedurally defaulted. The court of appeals dismissed his

untimely appeal for lack of jurisdiction.

       “A district court must dismiss a second or successive petition, without

awaiting any response from the government, unless the court of appeals has

given approval for its filing.” 28 U.S.C. § 2244(b); Nunez v. United States, 96 F.3d

990, 991 (7th Cir. 1996) (emphasis in original). Because his first petition was

denied as untimely, this is a successive petition. See Altman v. Benik, 337 F.3d

764, 766 (7th Cir. 2003) (holding an untimely habeas petition qualifies for

purposes of Section 2244(b)).
USDC IN/ND case 3:19-cv-00954-RLM-MGG document 5 filed 08/03/20 page 2 of 2


      The court of appeals hasn’t authorized Mr. Vaughans to file a successive

petition, so this case must be dismissed because the court lacks jurisdiction.

      Under Section 2254 Habeas Corpus Rule 11, the court must consider

whether to grant or deny a certificate of appealability. To obtain a certificate of

appealability when a petition is dismissed on procedural grounds, the petitioner

must show that reasonable jurists would find it debatable (1) whether the court

was correct in its procedural ruling and (2) whether the petition states a valid

claim for denial of a constitutional right. Slack v. McDaniel, 529 U.S. 473, 484

(2000). Here, there is no basis for finding that jurists of reason would debate the

court lacks jurisdiction to consider this habeas corpus petition. Therefore, there

is no basis for encouraging Mr. Vaughans to proceed further. Thus, a certificate

of appealability must be denied. For the same reasons, he may not appeal in

forma pauperis because an appeal could not be taken in good faith.

      For these reasons, the court:

      (1) DISMISSES this case for want of jurisdiction;

      (2) DENIES Eddie Vaughans a certificate of appealability pursuant to

Section 2254 Habeas Corpus Rule 11;

      (3) DENIES Eddie Vaughans leave to appeal in forma pauperis pursuant

to 28 U.S.C. § 1915(a)(3); and

      (4) DIRECTS the clerk to close this case.

      SO ORDERED on August 3, 2020


                                            s/ Robert L. Miller, Jr.
                                            JUDGE
                                            UNITED STATES DISTRICT COURT

                                        2
